DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 23 is cancelled. Therefore, claims 1-22 and 24-36 currently pending in this Application. Claims 1-21 and 24 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on December 03, 2020 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Response to Restriction   
              Applicants’ election, claims 22 and 25-36, drawn to a method of using product of Formula I, 
    PNG
    media_image1.png
    181
    273
    media_image1.png
    Greyscale
and the specific compound, 
    PNG
    media_image2.png
    133
    283
    media_image2.png
    Greyscale
 , in response filed July 18, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, the restriction requirement is considered proper and is maintained. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The scope of the invention of the elected subject matter is as follows: 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id.
The elected species was found to be free of prior art and therefore, the scope of the examined subject matter was expanded to include products of Formula I, 
    PNG
    media_image1.png
    181
    273
    media_image1.png
    Greyscale
, depicted in claim 25, wherein:  
 Ry is an optionally substituted phenyl; X1 is N; X2 is O; X0 is CRC ; R1, R2, R5, X3 and X4 are as defined. As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 22 and 25-36, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. 
	Claims 28, 29 and 30 are withdrawn as being drawn to non-elected inventions. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 25-27, 31, 32 and 33 are rejected, under 35 U.S.C. 102(a)(1) as being anticipated by  Potkin et al  Russian Journal of Organic Chemistry (2009), 45(6),879-883
The present elected invention is drawn to products of Formula I, 
    PNG
    media_image1.png
    181
    273
    media_image1.png
    Greyscale
, depicted in claim 1, wherein:  
 Ry is an optionally substituted phenyl; X1 is N; X2 is O; X0 is CRC ; R1, R2, R5, X3 and X4 are as defined.  
Potkin et al teach products that read directly on species of Applicants’ instantly claimed genus of compounds according to formula (I).  Please refer to the following compound:

    PNG
    media_image3.png
    246
    475
    media_image3.png
    Greyscale

RN   1199350-53-2  CAPLUS
CN   Acetamide, N-[4-[[[5-(2,5-dimethylphenyl)-3-
isoxazolyl]amino]sulfonyl]phenyl]-
  

Claim Objections
Claims 22, 25-27 and 31-33 are objected to for containing non-elected subject matter or for depending on a rejected base claim. 
Allowable Subject Matter 
The invention claims 34-36, drawn to products of Formula 
    PNG
    media_image4.png
    135
    299
    media_image4.png
    Greyscale
. The products of the instant claims are novel and non-obvious over the prior art. 
Therefore, claims 34-36 are allowable.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626